WATKINS, Judge:
This case comes to us on appeal from the Court of Common Pleas of Lancaster County, Criminal Division, and involves the defendant-appellant’s appeal from a judgment of sentence imposed by the court below after the defendant pled guilty to twelve (12) counts of forgery which had been set forth in four (4) indictments. The defendant claims that the court below erred when it imposed separate sets of costs on the defendant for each indictment. The four indictments had been consolidated into one proceeding.
Defendant cites 19 P.S. 1294 in support of her contention that she should have been assessed costs on only one information since all twelve (12) counts of the forgery charges were consolidated into one guilty plea proceeding. That section made it unlawful to impose costs in and on more than one indictment where all the charges “might legally have been included in one complaint and in one indictment by the use of different counts”. However, this provision was repealed by the legislature, effective June 27, 1979. The successor statute, 42 Pa.C.S.A. 1726, deals with costs generally but does not contain the requirements of the former section. The defendant was sentenced on September 2, 1980, after the repeal of the former section. Thus, we find no reason to hold the court’s sentence invalid. See *321Footnote # 1 in Commonwealth v. Dorsey, 280 Pa.Superior Ct. 388, 421 A.2d 777 (1980).
Judgment of sentence affirmed.